In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Klein, J.), dated May 15, 2003, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
There is an issue of fact as to whether, by virtue of his “crossing a roadway at [a] point other than within a marked crosswalk or within an unmarked crosswalk at an intersection” (Vehicle and Traffic Law § 1152 [a]; see also Vehicle and Traffic § 110 [a], [b]), the injured plaintiff was negligent in a manner that contributed to the occurrence of the accident (see Dragunova v Dondero, 305 AD2d 449 [2003]; Ruocco v Mulhall, 281 AD2d *611406 [2001]; Garner v Fox, 265 AD2d 525 [1999]; Shachnow v Myers, 229 AD2d 432 [1996]; Rodriguez v Robert, 47 AD2d 548 [1975]; Hogeboom v Protts, 30 AD2d 618 [1968]). The existence of this issue of fact precludes the grant of summary judgment on the issue of liability in favor of the plaintiffs (see e.g. Abramov v Campbell, 303 AD2d 697 [2003]; Bodner v Greenwald, 296 AD2d 564 [2002]; King v Washburn, 273 AD2d 725 [2000]). Smith, J.P., McGinity, Luciano and Townes, JJ., concur.